IN THE SUPREME COURT OF THE STATE OF DELAWARE

Cr. No. ID. 1209017746
Plaintiff Below,
Appellee.

ASHLEY WYRE, §
§ No. 132, 2015
Defendant Below, §
Appellant, §
§ Court Below - Superior Court
v. § of the State of Delaware in and
§ for Sussex County
STATE OF DELAWARE, §
§
§
§

Submitted: September 30, 2015
Decided: October 2, 2015

Before STRINE, Chief Justice, VALIHURA and VAUGHN, Justices.
O R D E R
This 2ml day of October 2015, the Court having considered this matter on the
briefs ﬁled by the parties has determined that the ﬁnal judgment of the Superior Court
should be afﬁrmed on the basis of and for the reasons assigned by the Superior Court
in its opinion dated March 12, 2015.
NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

BY THE COURT: